Per Curiam:
This fund was correctly distributed. The auditor found as to the judgments on which the appellant claims that “The fact of actual payment is not denied, nor in any way disputed.” It is undoubtedly true that parol evidence is admissible to rebut a presumption or any equity, yet all the evidence in this case is insufficient to postpone the claim of the appellees or to rebut their equities. The appellant is not in a position to successfully claim this fund.
Decree affirmed and appeal dismissed, at the costs of the appellant.